                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     Crim. Action No.: 2:19CR29-2
                                                          (Judge Kleeh)

JOHNNA DEE COURTNEY,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 53],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On January 29, 2020, the Defendant, Johnna Dee Courtney

(“Courtney”),     appeared    before   United     States    Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Counts One and Three of the Indictment. Courtney stated that

she understood that the magistrate judge is not a United States

District Judge, and Courtney consented to pleading before the

magistrate judge.       This Court referred Courtney’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Courtney’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual
USA v. COURTNEY                                            2:19CR29-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 53],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

basis for the plea existed, the magistrate judge found that

Courtney was competent to enter a plea, that the plea was freely

and voluntarily given, that Courtney was aware of the nature of

the charges against her and the consequences of her plea, and that

a factual basis existed for the tendered plea.        The magistrate

judge issued a Report and Recommendation Concerning Plea of Guilty

in Felony Case (“R&R”) [Dkt. No. 53] finding a factual basis for

the plea and recommending that this Court accept Courtney’s plea

of guilty to Counts One and Three of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.    Neither Courtney nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 53], provisionally ACCEPTS Courtney’s guilty plea, and

ADJUDGES her GUILTY of the crimes charged in Counts One and Three

of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

                                  2
USA v. COURTNEY                                                 2:19CR29-2
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 53],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Courtney, and prepare a presentence investigation

report for the Court;

     2.     The Government and Courtney shall each provide their

narrative descriptions of the offense to the Probation Officer by

March 2, 2020;

     3.     The presentence investigation report shall be disclosed

to Courtney, his counsel, and the Government on or before May 1,

2020;   however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before May 15, 2020;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

29, 2020; and




                                     3
USA v. COURTNEY                                               2:19CR29-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 53],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements   and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

June 11, 2020.

     The magistrate judge remanded Courtney to the custody of the

United States Marshals Service.

     The Court will conduct the Sentencing Hearing for Courtney on

Monday, June 22, 2020, at 1:00 P.M., at the Elkins, West Virginia

point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: February 20, 2020


                                   /s/ Thomas S. Kleeh
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     4
